USCA1 Opinion

	




          March 29, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1986                                  GREGORY T. MURRAY,                                Plaintiff, Appellant,                                          v.                              UNITED STATES OF AMERICA,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Nancy J. Gertner, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Gregory T. Murray on brief pro se.            _________________            Donald K. Stern, United  States Attorney, and  Julie S.  Schrager,            _______________                                __________________        Assistant United States Attorney, on brief for appellee.                                 ____________________                                 ____________________                 Per Curiam.  Pro se  plaintiff Gregory Murray appeals  a                 __________   ___ __            district court order that  dismissed this Federal Tort Claims            action for lack of  jurisdiction based on plaintiff's failure            to  present  a  timely  administrative claim  for  relief  as            required by 28 U.S.C.   2401(b).  We have thoroughly reviewed            the  record and the parties'  briefs on appeal.   We conclude            that  this  action was  properly  dismissed  for the  reasons            stated  in the  district  court's order.1   Accordingly,  the                                                    1            judgment  of the district  court is summarily  affirmed.  See                                                           ________   ___            Local Rule 27.1.                                                ____________________               1Plaintiff  contends that  the  district court  failed  to               1            recognize that  the Department of Veterans  Affairs (DVA) did            not  give him copies of the records of the hospitalization in            issue  until after the filing deadline had passed.  The point            is  irrelevant, for  it is  clear that  plaintiff's cause  of            action accrued long before  he requested his medical records.            Moreover,  nothing  in  the  record  suggests  that  the  DVA            prevented  the plaintiff  from  obtaining these  records well            before the filing deadline expired.                                         -3-